Appellant's petition for a writ of certiorari to correct the transcript is duly verified, and states that in the preparation of the longhand report of the evidence embraced in the bill of exceptions certified as part of the transcript, the reporter inadvertently omitted therefrom a certain written instrument designated as plaintiff's Exhibit A, which is recited at length in the petition; and this court is asked to order that a correct copy of the omitted exhibit be certified to the Supreme Court, in order that it may be incorporated in the bill of exceptions.
Appellant has mistaken his remedy. He should first apply to the circuit court to correct its record by a *Page 386 nunc pro tunc entry, making the bill of exceptions to recite correctly the evidence which was introduced, including this exhibit, if it were part of such evidence; and then should apply to the Supreme Court to call up the amended bill of exceptions as part of the record on appeal. Drake v. State (1895),145 Ind. 210, 220, 41 N.E. 799; Ewbank's Manual (2d ed.) §§ 214, 214a, 214b, 215; Elliott, Appellate Procedure §§ 206-211.
It not being shown that the transcript in this court now reads differently from the record made by the court below, the application for a writ of certiorari must be denied. Certiorari refused.